DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-7 and 9-18 are pending.  Claims 1-7 and 9-18 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 4/20/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO (US Pat. 5,637,791) in view of PATTEN et al. (US Pub. 20140137626).
Regarding claim 1:  ALONSO discloses:  A method of determining vapor pressure (abstract) of a fluid, comprising the steps of: providing a meter (51 in FIG. 2) having meter electronics (10) and a driver (whatever causes the “vibrating tube type density meter” in col. 3 lines 22-27 to vibrate), wherein the meter comprises at least one of a vibratory flowmeter and a vibratory densitometer (5a; col. 3 lines 22-27); flowing a process fluid through the meter (from the left at “sample in” in FIG. 2); measuring a pressure of the process fluid with a pressure sensor (7; col. 3 lines 40-50); adjusting the pressure of the process fluid with a regulator until a monophasic/biphasic boundary is reached (feedback control of regulator 11; col 3 lines 40-50); and determining the flowing vapor pressure of the process fluid at the monophasic/biphasic boundary (col. 3 lines 40-50).
ALONSO does not disclose determining a drive gain of the meter; determining the presence of entrained gas in the process fluid with the drive gain.
PATTEN however does teach that it is known in the art of vibratory densitometers (FIG. 1) that gain as well as density are an indication of void fraction (para. 61) and would both therefore be a suitable for the “flashing” point of the fluid (col. 2 lines 44-52 of ALONSO).
One skilled in the art at the time the application was effectively filed would be motivated to use either density or gain as an indication of flash point as discussed by ALONSO because they will both convey an easily detectable signal to establish the point of vapor pressure.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case, both density (as taught by ALONSO and PATTEN) and gain (as taught by PATTEN) are known to indicate when gas forms in a fluid being tested with the predictable results that a detectable signal will be generated indicating the gas has formed in the fluid.  Please note that PATTEN also teaches using both of these values in combination in para. 61.
Regarding claim 2:  ALONSO discloses:  the step of adjusting the pressure of the process fluid until the monophasic/biphasic boundary is reached comprises lowering a pressure with a regulator positioned upstream of the meter (The feedback control in col. 4 lines 1-15 to maintain the pressure at the boundary will involve raising or lowering the pressure as needed.)
Regarding claim 3:  ALONSO discloses:  the step of adjusting the pressure of the process fluid until the monophasic/biphasic boundary is reached comprises raising a pressure with a regulator positioned downstream of the meter (The feedback control in col. 4 lines 1-15 to maintain the pressure at the boundary will involve raising or lowering the pressure as needed.).
Regarding claims 9 and 18:  ALONSO discloses:  determining the presence of entrained gas in the process fluid by measuring a density of the fluid (col. 2 lines 45-52).
Regarding claims 10, 17, and 18:  ALONSO does not disclose determining the presence of entrained gas in the process fluid with a measured drive gain.
PATTEN however does teach that it is known in the art of vibratory densitometers (FIG. 1) that gain as well as density are an indication of void fraction (para. 61) and would both therefore be a suitable for the “flashing” point of the fluid (col. 2 lines 44-52 of ALONSO).
One skilled in the art at the time the application was effectively filed would be motivated to use either density or gain as an indication of flash point as discussed by ALONSO because they will both convey an easily detectable signal to establish the point of vapor pressure.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case, both density (as taught by ALONSO and PATTEN) and gain (as taught by PATTEN) are known to indicate when gas forms in a fluid being tested with the predictable results that a detectable signal will be generated indicating the gas has formed in the fluid.  Furthermore, para. 61 of PATTEN states that gain and density can be used to determine fluid stability.
Regarding claim 11:  ALONSO discloses:  A system (FIG. 2) for determining flowing vapor pressure of a process fluid comprising: a meter (5a) comprising at least one of a flowmeter and a densitometer (col. 3 lines 23-30); a pressure regulator (11; abstract) in fluid communication with the meter (FIG. 2); a pressure sensor (7); meter electronics (10) in communication with the meter and the pressure sensor (FIG. 2; col. 3 line 63-col. 4 line 3), wherein the meter electronics is configured to: receive a measured pressure (col. 3 line 63-col. 4 line 3); determine the presence of entrained gas with a measured density (col. 2 lines 45-52);  control the pressure regulator to adjust the pressure of the process fluid until a monophasic/biphasic boundary is reached (col. 4 lines 1-18); and determine the flowing vapor pressure of the process fluid at the monophasic/biphasic boundary (col. 3 lines 40-50).
ALONSO does not disclose using drive gain to determine the presence of entrained gas.
PATTEN however does teach that it is known in the art of vibratory densitometers (FIG. 1) that gain as well as density are an indication of void fraction (para. 61) and would both therefore be a suitable for the “flashing” point of the fluid (col. 2 lines 44-52 of ALONSO).
One skilled in the art at the time the application was effectively filed would be motivated to use either density or gain as an indication of flash point as discussed by ALONSO because they will both convey an easily detectable signal to establish the point of vapor pressure.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case, both density (as taught by ALONSO and PATTEN) and gain (as taught by PATTEN) are known to indicate when gas forms in a fluid being tested with the predictable results that a detectable signal will be generated indicating the gas has formed in the fluid.  Furthermore, para. 61 of PATTEN states that gain and density can be used to determine fluid stability.
Regarding claim 12:  ALONSO discloses:  the meter (5a) comprises: one or more conduits (2); at least one driver (inherent in a “vibrating tube type density meter” as recited in col. 3 line 26 because it requires something to drive it vibrate in order to work) attached to the one or more conduits (FIG. 2) configured to generate a vibratory signal to the one or more conduits (This is how vibratory meters work.); and at least one pickoff (It is also inherent that the vibration set up in the conduits will need to be detected, and therefore the densitometer must also have a pick off.) attached to the one or more conduits configured to receive a vibratory signal from the one or more conduits.
Claim 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO and PATTEN in view of SODERSTROM et al. (US Pat. 4,667,508).
Regarding claims 4-7 and 13-16:  ALONSO discloses the steps of: measuring the temperature of the process fluid with a temperature sensor (at temperature sensor 8 in FIG. 2).  ALONSO does not disclose calculating the REID Vapor Pressure (RVP).
SODERSTROM however does teach calculating REID Vapor Pressure from vapor pressure and temperature (col. 5 lines 16-28).  SODERSTROM also teaches that the calculations values are stored in a computer (col. 5 line 30-col. 6 line 40), thus meeting the limitations of claim 5.  The values of SODERSTROM are in the form of an equation, thus meeting the limitations of claim 7.  The Examiner takes Official Notice that a lookup table can be generated from an equation, at that the use of one as opposed to an equation/curve is an obvious choice based on available memory and computational capabilities.  An equation/curve requires less stored information, but greater calculation to determine the final value and vice versa for a look up table.  Such tradeoffs are within the capabilities of the skilled artisan, thus meeting the limitations of claim 6.  This Official Notice, first taken in the non-final rejection dated 1/21/2022 has not been timely traversed by the Applicant and is considered applicant admitted prior art.
One skilled in the art at the time the application was effectively filed would be motivated to use the vapor pressure and temperature measurements of ALONSO to calculate RVP because “it is an indication of the efficiency of fractional distillation” (col. 1 lines 15-20 of SONDERSTROM.  Therefore those in the hydrocarbon refining arts use it to evaluate their processes and the quality of their products.
Response to Amendment/Argument
The amendments to the claims to overcome the previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.
The Applicant has argued (pg 6-7 of the Response) that ALONSO discloses a flow control valve 11 instead of “a regulator” as recited in claim 1.  The Applicant has quoted col. 4 lines 3-5 of ALONSO which state, “The flow control valve 11 regulates the amount of sample that is admitted to the vapor pressure analyzer which in turn controls the amount of pressure drop in the capillary tubing.”  This argument has been fully considered and is not persuasive.  A flow control valve also regulates pressure.  It “regulates the amount of sample” in the passage quoted above.  Furthermore, it “controls the amount of pressure drop in the capillary tubing” in the quoted passage so this meets the limitation of “adjusting the pressure of the process fluid with a regulator” as recited in claim 1.  The Applicant has stated (bottom of page 6 of the Response) that “it is the vapor pressure analyzer (capillary tube therein) which in turn controls the amount of pressure drop”, but this is only true in a static sense.  It is true that the diameter and length of the capillary tubing will determine the pressure drop across it, but capillary tubes are static non-adjustable elements.  The adjustment is made by the flow control valve based on a signal from the density measurement (col. 4 lines 5-9).  Col. 4 lines 12-17 then state “The sample flow will be regulated such that the pressure drop through the capillary tubing is the minimum required to flash the lightest fraction of the liquid sample. The higher the flow through the capillary tubing the higher the pressure drop.”  (emphasis added)  This is “adjusting the pressure of the process fluid with a regulator until a monophasic/biphasic boundary is reached” as recited in claim 1.
The Applicant has argued (page 7 of the Response) that because ALONSO states “a pressure control valve that forms a vena contracta can result in erroneous vapor pressures because upon pressure recovery at the point past the vena contracta, the bubbles formed initially in the vena contracta may not collapse back and would result in a higher vapor pressure measurement than what the true vapor pressure of the mixture is” in col. 3, lines 37-43 that this teaches away from "lowering a pressure with a regulator positioned upstream of the meter" as recited in claim 2.  This argument has been fully considered and is not persuasive.  The point of the quoted passage is simply that the regulator should not be the “vena contracta” or narrowest point in the fluid flow.  ALSONSO still discloses adjusting pressure with a regulator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856